
	
		II
		112th CONGRESS
		1st Session
		S. 1088
		IN THE SENATE OF THE UNITED STATES
		
			May 26, 2011
			Mr. Kerry (for himself,
			 Ms. Stabenow, Mr. Blumenthal, and Mr.
			 Cardin) introduced the following bill; which was read twice and
			 referred to the Committee on Health,
			 Education, Labor, and Pensions
		
		A BILL
		To provide increased funding for the reinsurance for
		  early retirees program.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Retiree Health Coverage Protection
			 Act.
		2.Increased
			 funding for early retiree reinsuranceSection 1102(e) of the Patient Protection
			 and Affordable Care Act (42 U.S.C. 18002(e)) is amended by striking
			 $5,000,000,000 and inserting
			 $10,000,000,000.
		
